Exhibit 10.8
FORM OF AMENDMENT TO
<<2010>> <<2011>> PERFORMANCE-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
 
This AMENDMENT TO PERFORMANCE-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
(this “Amendment”) is entered into as of April 18, 2012, by and between Celanese
Corporation (the “Company”) and <<NAME>> (the “Participant”), and amends that
certain Performance-Vesting Restricted Stock Unit Award Agreement dated as of
<<Original Date>> (the “Agreement”), by and between the Company and the
Participant.


WHEREAS, the Company and the Participant desire to amend certain provisions of
the Agreement to implement the Company’s retirement policy for equity awards.


In consideration of the promises and mutual covenants contained herein and for
other good and valuable consideration, the parties agree as follows:


1. Effects of Certain Events Prior to Vesting. Section 4 of the Agreement is
hereby amended to implement retirement provisions and is therefore amended and
restated to read in its entirety as follows:


4.     Effects of Certain Events Prior to Vesting:
(a)Upon the termination of the Participant’s employment by the Company without
Cause prior to the Vesting Date, a prorated number of Performance RSUs in an
amount equal to (i) the Target number of Performance RSUs granted hereby
multiplied by (ii) a fraction, the numerator of which is the number of complete
and partial calendar months from the Grant Date to the date of termination, and
the denominator of which is the number of complete and partial calendar months
between the Grant Date and the Vesting Date, such product to be rounded up to
the nearest whole number, shall vest on the Vesting Date, subject to adjustment
for the achievement of the performance goals outlined herein and as applied to
all other Participants; provided, however, that (1) the portion of such
prorated, performance-adjusted Performance RSUs that are Transferable RSUs will
be settled in accordance with the provisions of Section 5(a), subject to any
applicable taxes under Section 8 upon such vesting and settlement, and (2) the
remaining portion of such prorated, performance-adjusted Performance RSUs,
Holding Period RSUs, will be subject to any applicable taxes under Section 8
upon such vesting, and will be non-transferable and subject to a holding period
requirement as provided in Section 3, with the effect that such adjusted
prorated, performance-adjusted Performance RSUs shall be treated as Holding
Period RSUs, and shall be settled under Section 5(b), subject to applicable
taxes under Section 8 upon such settlement. The remaining unvested portion of
the Award shall be immediately forfeited and cancelled without consideration as
of the date of the Participant’s termination of employment.
(b) Upon the voluntary termination of the Participant’s employment with the
Company due to Retirement prior to the Vesting Date, a prorated number of
Performance RSUs in an amount equal to (i) the Target number of Performance RSUs
granted hereby multiplied by (ii) a fraction, the numerator of which is the
number of complete and partial calendar months from the



1



--------------------------------------------------------------------------------


Grant Date to the date of Retirement, and the denominator of which is the number
of complete and partial calendar months between the Grant Date and the Vesting
Date, such product to be rounded up to the nearest whole number, shall vest on
the Vesting Date, subject to adjustment for the achievement of the performance
goals outlined herein and as applied to all other Participants; provided,
however, that (1) the portion of such prorated, performance-adjusted Performance
RSUs that are Transferable RSUs will be settled in accordance with the
provisions of Section 5(a) following the Vesting Date, subject to any applicable
taxes under Section 8 upon such vesting and settlement, and (2) the remaining
portion of such prorated, performance-adjusted Performance RSUs, Holding Period
RSUs, will be subject to any applicable taxes under Section 8 upon such normal
vesting, and will be non-transferable and subject to a holding period
requirement as provided in Section 3, with the effect that such adjusted
prorated, performance-adjusted Performance RSUs shall be treated as Holding
Period RSUs, and shall be settled under Section 5(b), subject to applicable
taxes under Section 8 upon such settlement. As a condition to the vesting
provisions of this subsection upon Retirement, the Participant shall enter into
a separation agreement with the Company upon Retirement that includes two-year
noncompetition and non-solicitation covenants in a form acceptable to the
Company. The remaining unvested portion of the Award shall be immediately
forfeited and cancelled without consideration as of the date of the
Participant’s Retirement.
(c)Upon the termination of the Participant’s employment due to the Participant’s
death or Disability prior to the Vesting Date, a prorated number of Performance
RSUs will vest in an amount equal to (i) the Target number of Performance RSUs
granted hereby multiplied by (ii) a fraction, the numerator of which is the
number of complete and partial calendar months from the Grant Date to the date
of death or Disability, and the denominator of which is the number of complete
and partial calendar months between the Grant Date and the Vesting Date, such
product to be rounded up to the nearest whole number. The prorated number of
Performance RSUs shall immediately vest and a number of Common Shares equal to
such prorated number of Performance RSUs shall be delivered to the Participant
or beneficiary within thirty (30) days following the date of termination,
subject to the provisions of Section 8. The remaining unvested portion of the
Award shall be immediately forfeited and cancelled without consideration as of
the date of the Participant’s termination of employment for death or Disability.
(d)Upon the termination of a Participant’s employment with the Company for any
other reason prior to the Vesting Date, the Award shall be immediately forfeited
and cancelled without consideration as of the date of the Participant’s
termination of employment.
(e)Upon the termination of a Participant’s employment with the Company for any
reason on or after the Vesting Date and before the Delivery Date, any Holding
Period RSUs shall remain subject to the provisions of this Agreement until the
applicable Delivery Date, except that in the event of a termination for Cause,
in which case the Holding Period RSUs (if any) shall be immediately forfeited
and cancelled without consideration as of such date.
2. Definitions. Section 23 is hereby amended to add a definition of Retirement
as follows:
(f)“Retirement” of the Participant shall mean a voluntary separation from
service on or after the date when the Participant is both 55 years of age and
has ten years of service with the Company.





2



--------------------------------------------------------------------------------


3. No Other Amendments. Except as expressly provided in this Amendment, the
Agreement remains in full force and effect.




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.


 
PARTICIPANT:
Celanese Corporation:
 
 
 
 
 
 
By: _________________________________
By: _________________________________
 
 
<<NAME>>
Mark C. Rohr
 
 
Executive ID: <<Personnel Number>>
Chairman and Chief Executive Officer
 
 
 
 
 
 
Date: ________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 






















3



--------------------------------------------------------------------------------


Schedule of Executive Officers


Douglas M. Madden
Jay C. Townsend





4

